ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_03_FR.txt.                                                                          181




  Déclaration de M. le juge Tomka, vice-président

[Texte original français]

   Je suis très largement d’accord avec ce qui est dit dans l’arrêt de la
Cour et j’ai, par conséquent, voté en faveur de la conclusion générale
selon laquelle la Cour n’a pas compétence pour connaître de la requête
de la Géorgie. Je m’associe également à la conclusion selon laquelle
aucune des deux conditions préalables à la saisine de la Cour, prévues à
l’article 22 de la convention sur l’élimination de toutes les formes de dis-
crimination raciale, n’a été satisfaite par la Géorgie. Je souscris aussi à
l’analyse approfondie menée par la Cour, dont il ressort qu’il « n’exis-
tait … aucun différend d’ordre juridique entre la Géorgie et la Fédération
de Russie [durant la période allant de 1999 à juillet 2008] au sujet du
respect par celle-ci de ses obligations en vertu de la CIEDR » (arrêt,
par. 105).
   Je m’écarte toutefois de l’analyse de la majorité sur la question spéci-
fique de savoir s’il existait un différend d’ordre juridique en vertu de la
CIEDR en août 2008, avant que la Géorgie ne dépose sa requête. Selon
mes éminents collègues, plusieurs déclarations attestent l’existence d’un
différend entre les Parties à propos du respect par la Fédération de Russie
de ses obligations au titre de la CIEDR, à savoir : les déclarations faites
par le président géorgien à l’occasion d’une conférence de presse devant
les journalistes étrangers et dans le cadre d’une interview accordée à
CNN, toutes deux tenues dans le contexte d’un grave affrontement mili-
taire ayant fait suite à une « attaque à l’artillerie lourde » lancée par la
Géorgie (ibid., par. 106) ; les échanges chargés d’émotion entre les repré-
sentants des deux Etats au cours de la réunion du Conseil de sécurité du
10 août, qui avait été convoquée à la demande de la Géorgie en raison de
l’affrontement militaire en cours ; et la réponse du ministre des affaires
étrangères de la Fédération de Russie à une question posée lors de la
conférence de presse conjointe tenue après sa réunion avec le ministre
finlandais des affaires étrangères. A la lumière des circonstances dans les-
quelles ces déclarations ont été faites, je considère que la conclusion de la
majorité est assez artificielle.
   Dans l’affaire relative à Certains biens, la Cour se trouvait également
confrontée à une objection soulevée au motif qu’il n’existait aucun diffé-
rend d’ordre juridique entre les Parties. Elle a conclu que
    « la position adoptée par l’Allemagne dans le cadre de consultations
    bilatérales et dans la lettre … émanant du ministre des affaires
    ­étrangères confort[ait] l’affirmation selon laquelle les revendications
     du Liechtenstein [s’étaient] heurtées à l’opposition manifeste de
    l’­Allemagne et que cette dernière l’a[vait] reconnu » (Certains biens

                                                                         115

      convention sur la discrimination raciale (décl. tomka)            182

    (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J.
    Recueil 2005, p. 19, par. 25 ; les italiques sont de moi).
   Je me suis rallié à cette conclusion.
   Dans le cadre des dernières observations qu’il a formulées au sein de la
Cour, le regretté juge Fleischhauer, qui siégeait alors en l’affaire en qua-
lité de juge ad hoc, s’est inscrit en faux, estimant que
    « pareille formulation risqu[ait] de fixer un seuil trop bas en matière
    de détermination de l’existence d’un différend et, partant, de faire
    hésiter les Etats qui y seraient pourtant disposés à s’engager sur la
    voie du règlement pacifique des différends » (ibid., p. 69).
   En la présente espèce, je crains que la majorité n’ait encore abaissé ce
seuil. Elle s’est en effet contentée de juxtaposer de manière quelque peu
formaliste les termes employés par les représentants des Parties pendant
la brève période d’hostilités militaires ouvertes entre les deux pays. Selon
moi, le fait que les Parties aient, en pareil contexte, fait référence à un
« nettoyage ethnique » n’est rien de plus qu’une des expressions récentes
de la rhétorique de temps de guerre visant à mettre en cause et à discrédi-
ter l’adversaire. En réalité, aucune accusation ne fut portée contre la
Fédération de Russie relativement à ses obligations au titre de la CIEDR,
et il n’y eut ni négociations ni consultations. Si des négociations ou
consultations avaient été menées, ou s’il avait au moins été tenté d’en
mener, cela aurait certainement été utile pour définir adéquatement le dif-
férend. En conséquence, je suis au regret de ne pouvoir m’associer à la
majorité sur ce point.

                                                  (Signé) Peter Tomka.




                                                                        116

